Motion for stay granted to the extent of permitting the corporation, Delgado’s Mexican Handicrafts, Inc., to continue its lawful business pending the hearing and determination of the appeal, provided that the corporate assets are not dissipated, records are kept of all sales and a separate bank account is maintained, and provided further that the appellant procures the record on appeal and the appellant’s points to be served and filed on or before December 24, 1959, with notice of argument for January 5, 1960. The petitioner-respondent, if so advised, may apply for the posting of security in a proper amount. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.